The opinion of the Court was drawn up by
Whitman C. J.
The statute of 1844, c. 117, is clearly prospective in its terms and obvious import. The first section provides, that “any married woman may become seized or possessed of any property,” &c. The second section provides, *131that, hereafter, when any woman possessed of property, real or personal, shall marry,” &c. Mrs. Nelson was possessed of the estate in question in fee, before her intermarriage with the •defendant, Andrew T. Nelson, which took place before the attachment and levy relied upon by the plaintiffs, and before the passage of the act above referred to; and their rights can in nowise be affected by it.
The return of the officer, who made the levy, in reference to matters in the line of his official duty, is conclusive between the creditor and debtor. He has returned in this instance, that the appraisers were sworn, after being duly appointed, and acted as such. The levy, therefore, was effectual to pass the estate, though one of the appraisers neglected to sign the certificate of appraisement. Rev. Slat. c. 94, $ 9.
The levy was upon the rents and profits for the term of two years. Andrew T. Nelson, the debtor, by virtue of his intermarriage with Mrs. Nelson, became possessed of such an estate as would authorize such a levy. Statute last cited, $ 14 ; and the levy passed such an estate as the debtor had in the premises, if not exceeding such an amount of interest, as provided in the same section. The debtor’s right was that of a life estate, either for the term of the life of his wife, or of himself; and it matters not which.

Defendant defaulted.